June 4, Securities and Exchange Commission 100 F Street N.E. Washington, DC 20549-4720 RE: American Century Government Income Trust 1933 Act File No. 002-99222 1940 Act File No. 811-04363 Ladies and Gentlemen: Accompanying this letter for filing pursuant to Rule 30b2-1 under the Investment Company Act of 1940, as amended, is the Registrant's report on FormN-CSR, including a copy ofthe Registrant'sAnnual Reports to Shareholders datedMarch 31, 2009. Should you have any questions or concerns regarding this filing, please contact the undersigned at (816) 340-9079. Sincerely, /s/ Stephanie LaSalle Stephanie LaSalle Regulatory Filings Specialist - Senior American Century Investments P.O. Box 410141, 4500 Main Street 1-800-345-2021 or 816-531-5575 Kansas City, MO 64141-0141 www.americancentury.com
